

	

		II

		109th CONGRESS

		1st Session

		S. 1959

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Mr. Kerry (for himself,

			 Mr. Obama, Mr.

			 Levin, Ms. Stabenow,

			 Mr. Kennedy, Mr. Corzine, and Mr.

			 Smith) introduced the following bill; which was read twice and

			 referred to the Committee on Rules and

			 Administration

		

		A BILL

		To direct the Architect of the Capitol to obtain a statue

		  of Rosa Parks and to place the statue in the United States Capitol in National

		  Statuary Hall.

	

	

		1.Placement of statue of rosa

			 parks in national statuary hall

			(a)Obtaining

			 StatueThe Architect of the Capitol shall enter into an agreement

			 to obtain a statue of Rosa Parks, under such terms and conditions as the

			 Architect considers appropriate and consistent with applicable law.

			(b)PlacementNot

			 later than 2 years after the date of enactment of this Act, the Architect shall

			 place the statue obtained under subsection (a) in the United States Capitol in

			 a suitable permanent location in National Statuary Hall.

			2.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act, and any amounts so appropriated shall remain available until

			 expended.

		

